Citation Nr: 1727721	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-43 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia (CML), claimed as due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for residuals of a cerebrovascular accident (CVA or stroke), to include a claim for service connection for a stroke as secondary to CML, or to radiation exposure, and, if so, whether the Veteran is entitled to service connection for residuals of a stroke.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.    

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus, and, if so, whether the Veteran is entitled to service connection for tinnitus.
5.  Entitlement to service connection for loss of the sense of smell (anosmia) and a loss of sense of taste (ageusia).  


REPRESENTATION

Appellant represented by:	R. Scott Walker, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Navy service from October 1969 to October 1976, including service in Guam, and had periods of verified and unverified reserve duty thereafter, including a period of verified Active Duty for Training (ACDUTRA) from June 18, 1981 to July 1, 1981.  

The Veteran died in 2012.  The appellant is the surviving spouse of the Veteran and has been substituted for the Veteran in this appeal, which was certified to the Board for appellate review prior to the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's September 2007 claim for service connection for CML was initially a request to reopen the claim.  However, during the course of development, it appears that additional service department records were obtained.  It is also undisputed that a relevant document declassified by the Department of Defense in 1999 was also added to the claims file.  When additional service department records or declassified documents VA could not have obtained when VA decided the claim are added to the record, VA will reconsider the claim on the merits, notwithstanding the provisions of 38 C.F.R. § 3.156(a) which require new and material evidence to reopen a claim.  38 C.F.R. § 3.156(c)(2017).  Therefore, this claim is accurately described on the title page of this decision. 

A February 2006 rating decision adjudicated denial of a claim for service connection for loss of the sense of taste and loss of the sense of smell.  Notice of the decision was issued to the Veteran in March 2006.  An October 2006 request by the Veteran to add claims for service connection for loss of the sense of taste and loss of the sense of smell was received in November 2006.  

Since the November 2006 request to readjudicate a claim for loss of sense of taste and smell was received less than one year after the March 2006 notice of denial of those claims, it is the Board's opinion that the November 2006 statement could be considered a notice of disagreement (NOD) following the March 2006 notice.  Thus, the March 2007 rating decision was, in effect, a readjudication following an NOD, not a denial of a request to reopen a previous final decision.  The claims for service connection for the sense of taste and sense of smell on appeal before the Board arise from the initial denial of the claims on the merits.  The RO also appeared to consider these issues on the merits in a subsequent rating decision.  Those claims are more accurately described as listed on the title page of this decision.  

The Veteran and the appellant testified before the RO at a personal hearing conducted in May 2011.  A transcript of the hearing is of record.

During the pendency of the appealed claims, the appellant submitted a claim for Dependency and Indemnity Compensation (DIC).  The electronic record reflects that a statement of the case (SOC) was issued in February 2016.  No substantive appeal is of record since that date.  The Board does not have appellate jurisdiction to review a DIC claim at this time. 

Five claims are addressed in the REMAND portion of this decision: a claim for service connection for CML; a reopened claim for service connection for residuals of CVA, to include as secondary to CML or radiation exposure; a claim that new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, to include as aggravated within a presumptive period following active service; a reopened claim for service connection for tinnitus; and, a claim for service connection for loss of taste and smell, to include as due to radiation exposure or as secondary to or aggravated by CML.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's statements and testimony and a declassified Department of Defense document which have been added to the claims file during the pendency of this appeal are new and are material to a theory that a CVA resulted from radiation exposure, and that theory of service connection has not been previously adjudicated.  

2.  A grant of service connection for left ear hearing loss which was awarded after the 1983 denial of service connection for tinnitus is new and is material to a claim that the Veteran's tinnitus was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  A February 2005 denial of a request to reopen a claim for service connection for residuals of a CVA is final.  38 U.S.C.A. §§ 7103(a), 7105 (West 2014).

2.  Evidence received since the denial of the February 2005 request to reopen is new and material to reopen the claim for service connection for residuals of a CVA, to include as due to radiation exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 1983 denial of service connection for tinnitus is final.  38 U.S.C.A. §§ 7103(a), 7105 (West 2014).

4.  Evidence received since the May 1983 denial of service connection for tinnitus is new and material to reopen the claim for service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen previously-denied claims for service connection for residuals of a CVA, to include a claim for service connection for a stroke as secondary to CML, or as due to radiation exposure, and for tinnitus.  

Duties to Notify and Assist

The decision below is favorable to the requests to reopen each of those claims.  Because the decision on each request is favorable, it would be adverse to the appellant's interests to remand any of the requests without reopening in order to perform any action addressing a duty to notify or a duty to assist.  As the duties to notify and assist have resulted in reopening of the claims addressed in this decision, no further discussion of either duty is required as to any claim addressed below.  

Law and regulations governing determinations as to new and material evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.  

1.  Request to reopen claim for service connection for residuals of CVA  

The Veteran sought service connection for a CVA in 1983, and the claim was denied.  In February 2005, the Veteran sought to reopen a claim for service connection for residuals, CVA, manifested by paralysis of the right upper and lower extremities, impediment of speech and hypertension.  The request to reopen was denied.  The Veteran has now submitted a request to reopen the claim for service connection for a CVA, and has raised the theory that the CVA was due to exposure to ionizing radiation incurred while the Veteran was stationed on Guam.  

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Court indicated that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  The Court further noted, however, that evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Evidence supporting the new theory of causation requires that the claim be reopened under 38 U.S.C.A. § 5108; Boggs, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  

In this case, the evidence since the February 2005 denial of reopening of the claim for service connection for CVA includes recently-declassified Department of Defense information confirming the Veteran's contention that nuclear weapons were stored on Guam.  Additionally, the Veteran, prior to his death, provided testimony that he was responsible for semi-annual inspection of those weapons and assisted at least one in-person inspection of the area where the nuclear weapons were held.  He further testified that he did wear a dosimetry badge during the inspection, although no reports from that badge have been located.

The Veteran's testimony must be presumed credible for purposes of determining whether new and material evidence has been received to reopen the claim for service connection for a CVA under the theory that exposure to ionizing radiation caused the CVA.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony regarding potential exposure to ionizing radiation is new, and is material to the theory that he was exposed to ionizing radiation.  This evidence, presumed credible as required under Justus, meets the low threshold set for new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim must be reopened.

When a claim is reopened, if development is complete, the Board addresses the claim on the merits.  Here, however, the evidence is not complete.  Given the Veteran's testimony that he did wear a radiation exposure badge for certain activities, further development of the evidence is required.  The reopened claim must be Remanded for further development.


2.  Request to reopen a claim for service connection for tinnitus

In a rating decision prepared in March 2007, the RO granted service connection for left ear hearing loss.  In September 2007, the Veteran sought reopening of the claim for service connection for tinnitus.  

In a May 1983, a claim for service connection for tinnitus was denied.  That decision was not appealed and became final.  In its October 2008 rating decision, the RO stated that service connection for tinnitus was denied in 1992 as well. 

VA medical opinion based on the Veteran's audiologic records was conducted in December 2006.  Following that examination, the Veteran was granted service connection for left ear hearing loss.  

In reviewing the request to reopen the claim for service connection for tinnitus, the RO determined that the evidence provided by the 2006 VA examination was redundant of evidence of already of record.  However, the Board notes that service connection for left ear hearing loss had not been granted at the time of the prior denial of the claim for service connection for tinnitus.  

The determination that left ear hearing loss was related to the Veteran's service is a fact that is material to a medical determination as to the etiology of tinnitus.  The Board finds that the grant of service connection for left ear hearing loss in a March 2007 rating decision was new and material evidence that was sufficient to reopen the claim of entitlement to service connection for tinnitus given the low threshold set for new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim must be reopened.

When a claim is reopened, if development is complete, the Board addresses the claim on the merits.  Here, no medical opinion as to the causation of the Veteran's tinnitus has been rendered since the granted of service connection for left ear hearing loss.  The reopened claim is addressed in the Remand below.   


ORDER

New and material evidence having been received, the request to reopen a claim for service connection for residuals of a CVA, to include a claim for service connection for a stroke as secondary to CML, or as due to radiation exposure, is granted; the appeal is granted to this extent only.

New and material evidence having been received, the request to reopen a claim for service connection for tinnitus is granted; the appeal is granted to this extent only.


REMAND

The RO determined that the information submitted by the Veteran about the presence of nuclear weapons on Guam was new and material evidence pertinent to his claim that he was exposed to ionizing radiation while stationed on Guam.  The Veteran's testimony that he did enter the area where the nuclear weapons were stored is credible.  The testimony appears consistent with the personnel records which disclose that he was the TSC (Top Secret Control) Officer and RPS (possible, Radiation Protection Stands) Custodian, and Inventory Verifying Officer.  Under the circumstances, additional information must be sought regarding the Veteran's contentions that he was exposed to ionizing radiation.  

There is no record that the Naval Dosimetry Center, or any other military or civilian agency or individual acknowledged as expert in radiation exposure estimates considered the notations in the Veteran's official service records showing that he had a Top Secret clearance and was the TS Control Officer and RPS custodian where he was stationed in Guam.  No information about the likelihood that individuals with those duties might be exposed to ionizing radiation or possible exposure levels has been obtained.  Such additional evidence should be sought.  

Further development of the claims that the Veteran was entitled to service connection for a CVA and for loss of the sense of taste and smell, as due to exposure to radiation, must be deferred until further evidence about the Veteran's potential exposures to radiation has been obtained.

Regarding the request to reopen a claim for service connection for right ear hearing loss, the RO directed that medical review addressing the claim be conducted.  The duty to request a medical review and opinion for a claimant is usually only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  

Thus, by obtaining a December 2006 VA medical opinion, the RO implicitly recognized that new and material evidence had been received to reopen the claim for service connection for bilateral hearing loss.  However, since the evidence was not identified, the Board is unable to determine whether there is new and material evidence without further development.  

In this case, the reviewer who provided the December 2006 opinion was directed to consider the audiologic records during the Veteran's active service.  The reviewer was not directed to review audiologic records within one year following the Veteran's service separation.  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or review is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A complete medical opinion as to whether the Veteran's right ear hearing loss was aggravated during service or was present to a compensable degree within a presumptive period thereafter requires review of records within the presumptive period as well as during the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward all available records concerning the Veteran's exposure to radiation , to the extent feasible, to the Under Secretary for Health, who will be responsible for preparation of a dose estimate based on available methodologies, pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).  Notations regarding the Veteran's assignment as TSC Officer, RPS Custodian, or Inventory Verifying Officer should be addressed in the estimate.  The Veteran's testimony regarding use of a badge during an inspection should be discussed.  In preparing a dose estimate, the Under Secretary for Health should be instructed to consider whether other individuals who performed similar duties in other locations wore radiation dosimetry badges, if that information can be obtained.  

2.  After the dosimetry estimate has been prepared, the AOJ must determine whether any additional development is required to address the claim for service connection for CML, claimed as resulting from exposure to radiation, and whether any additional development is required to address the claim that a CVA or loss of taste or smell was secondary to or aggravated by the Veteran's exposure to ionizing radiation.

3.  The reviewer who provided a December 2006 medical opinion regarding aggravation of pre-existing right ear hearing loss, or a provider with expertise in evaluation of causation of hearing loss, should be asked to provide an addendum to the December 2006 opinion.  In particular, the reviewer should be directed to address the significance of results of an August 1977 audiologic examination for reserve service purposes following the Veteran's October 1976 service separation.

If the reviewer finds that there is new and material evidence to reopen the claim for service connection for right ear hearing loss, then the reviewer should opine as to whether the Veteran's right ear hearing loss was, at least as likely as not, aggravated during service or was present to a greater extent in the presumptive period following service separation.  

4.  The reviewer/examiner should then be asked to provide and opinion as to the likelihood that the Veteran's tinnitus was incurred or aggravated in service or as a result of service-connected disability, including the service connected left ear hearing loss.  

5.  Then, the RO should readjudicate the claims, after determining whether the evidence of record provides sufficient evidence as to whether the Veteran meets any other criterion for a claimed benefit.  If any decision is adverse to the appellant after readjudication, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the appeal to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


